Case 2:19-cr-00328-GW Document 88 Filed 11/16/20 Page 1 of 4 Page ID #:323



 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                           CENTRAL DISTRICT OF CALIFORNIA
 8
     ~ UNITED STATES OF AMERICA,
 9

10                                     Plaintiff,        CASE NO.
11                           ~.                                          CR 19-00328-GW
   ENRIQUE RAFAEL NOGUERA
12                                                        ORDER OF DETENTION
   RAMIREZ
13   aka "Kike,"
14                                     Defendant. }
15

16                                                        I.

17       A.(~          On motion of the Government in a case allegedly involving:
18            1.()        a crime of violence.
19           2.(~         an offense with maximum sentence of life imprisonment or death.
20           3. (~/)     a narcotics or controlled substance offense with maximum sentence
21                       often or more years .
22           4.()        any felony -where the defendant has been convicted oftwo or more
23                       prior offenses described above.
24           5. O        any felony that is not otherwise a crime of violence that involves a
25                        minor victim, or possession or use of a firearm or destructive device
26                       or any other dangerous weapon, or a failure to register under 18
27                       U.S.0 § 2250.
28       B.(~       On motion by the Government /( )on Court's own motion, in a case

                                  ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                         Page l of4
Case 2:19-cr-00328-GW Document 88 Filed 11/16/20 Page 2 of 4 Page ID #:324




 1                       allegedly involving:
 2          (~           On the further allegation by the Government of:
 3            1. (~         a serious risk that the defendant will flee.
 4            2.()          a serious risk that the defendant will:
 5                  a.( )obstruct or attempt to obstruct justice.
 6                  b.( )threaten, injure, or intimidate a prospective witness or juror or
 7                          attempt to do so.
 8       C. The Government(~ is/()is not entitled to a rebuttable presumption that no
 9            condition or combination ofconditions will reasonably assure the defendant's
10            appearance as required and the safety of any person or the community.
11

12                                                       II.

13       A.(~            The Court finds that no condition or combination of conditions will
14                       reasonably assure:
15            1. (~         the appearance of the defendant as required.
16                  (~      and/or
17           2. (~          the safety of any person or the community.
18       B.(~          The Court finds that the defendant has not rebutted by sufficient
19                     evidence to the contrary the presumption provided by statute.
20

21                                                      III.
22       The Court has considered:
23       A. the nature and circumstances ofthe offenses)charged, including whether the
24           offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
25            victim or a controlled substance, firearm, explosive, or destructive device;
26       B. the weight of evidence against the defendant;
27       C. the history and characteristics ofthe defendant; and
28       D. the nature and seriousness ofthe danger to any person or to the community.

                                 ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                        Page 2 of ~
Case 2:19-cr-00328-GW Document 88 Filed 11/16/20 Page 3 of 4 Page ID #:325



 1                                                     IV.
 2       The Court also has considered all the evidence adduced at the hearing and the
 3       arguments        and/or    statements       of counsel, and            the     Pretrial   Services
 4       Report/recommendation.
 5

 6                                                      V.
 7       The Court bases the foregoing findings) on the following:
 8       A. (✓~        As to flight risk:
 9        Defendant has no ties to the United States.
          Defendant has ties to several co-conspirators in Mexico who may help him flee in order to
10
          prevent him from providing information to U.S. authorities.
11

12

13

14

15

16       B.(~          As to danger:
17        Defendant has been charged with being a member of a large drug trafficking organization
          involving the shipment of large quantities of drugs between Columbia and Mexico.
18

19

20

21

22

23

24                                                     VI.
25       A.()          The Court finds that a serious risk exists that the defendant will:
26                  1.( )obstruct or attempt to obstruct justice.
27                  2.( )attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                ORDER OF DETENTION AFTER HEARING (l8 U.S.C. §3142(1))

     CR-94(06/07)                                                                                    Page 3 of4
Case 2:19-cr-00328-GW Document 88 Filed 11/16/20 Page 4 of 4 Page ID #:326



  1         B. The Court bases the foregoing findings) on the following:
 2

 3

 4

 5

 6

 7

 8

 9                                                    VII.
10

11         A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12         B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13              ofthe Attorney General for confinement in a corrections facility separate, to
14              the extent practicable, from persons awaiting or serving sentences or being
15              held in custody pending appeal.
16         C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17              opportunity for private consultation with counsel.
18         D. IT IS FURTHER ORDERED that, on order of a Court of the United States
19              or on request of any attorney for the Government, the person in charge of the
20              corrections facility in which the defendant is confined deliver the defendant
21             to a United States marshal for the purpose of an appearance in connection
22              with a court proceeding.
23

24

25

26     DATED: November 16, 2020
                                                    UNI       D STATE MAGISTRATE JUDGE
27

28 i

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

       CR-94(06/07)                                                                     Page 4 of4
